      Case 1:17-cv-09712-PAE-BCM Document 75 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BONWORTH, INC.,

                                        Plaintiff,                       17 Civ. 9712 (PAE)
                        -v-
                                                                            ORDER TO
 RUNWAY 7 FASHIONS, INC.,                                                  SHOW CAUSE

                                        Defendant.



PAUL A. ENGELMAYER, District Judge:

       On February 19, 2021, defendant Runway 7 Fashions, Inc. notified the Court that

plaintiff Bonworth, Inc.’s bankruptcy proceedings were likely to conclude by March 17, 2021,

lifting the automatic stay in this matter. Dkt. 70. The Court directed the parties to file a joint

status report regarding the bankruptcy proceedings and next steps here by March 24, 2021.

Dkt. 71. On February 23, 2021, Bonworth’s counsel renewed their motion to withdraw from the

case, which had been pending since the action was stayed in 2019. Dkt. 72. On February 24,

2021, the Court granted that application. Dkt. 73. Because Bonworth is a corporation, which

cannot proceed pro se in federal court, see Lattanzio v. COMTA, 481 F.3d 137, 139 (2d Cir.

2007), the Court stated that, if successor counsel for Bonworth did not appear by March 10,

2021, it would entertain a motion for a default judgment from Runway 7, Dkt. 73 at 2.

       The Court did not receive a status report by March 24, 2021, and although successor

counsel for Bonworth has not appeared, Runway 7 has not moved for a default judgment against

it. Accordingly, it is hereby ORDERED that Runway 7 shall show cause by April 12, 2021,

why the above-captioned action should not be dismissed for failure to prosecute, pursuant to

Rule 41 of the Federal Rules of Civil Procedure. Runway 7 may show cause by properly

                                                     1
      Case 1:17-cv-09712-PAE-BCM Document 75 Filed 04/01/21 Page 2 of 2




submitting a motion for default judgment, pursuant to the Court’s Individual Rules. Failure to

submit a timely and proper motion for default judgment will result in dismissal of this case under

Rule 41.

       SO ORDERED.

                                                            PaJA.�
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: April 1, 2021
       New York, New York




                                                2
